Citation Nr: 9901166	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-29 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee and 
leg disorder.  

4.  Entitlement to service connection for a right elbow 
disorder.

5.  Entitlement to service connection for a right shoulder 
and arm disorder, to include a pinched nerve.

6.  Entitlement to service connection for a right fifth toe 
disability.  

7.  Entitlement to service connection for a left wrist 
disorder.

8.  Entitlement to service connection for a disorder causing 
chest pain.

9.  Entitlement to an increased rating for low back strain 
and degenerative disc disease at L4-L5 and L5-S1, currently 
evaluated as 20 percent disabling.

10.  Entitlement to an increased (compensable) evaluation for 
the residuals of a chip fracture of the right fifth finger.

11.  Entitlement to an increased (compensable) evaluation for 
allergic rhinitis. 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1972 to April 
1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1994 rating decision by the RO 
which denied service connection for hypercholesterolemia, a 
left knee disorder, a right knee and leg disorder, a right 
elbow disorder, a right shoulder and arm disorder, a right 
little toe disability, a left wrist disorder, a right ankle 
disorder, a left ankle disability and a disorder causing 
chest pain.  The RO granted service connection for a low back 
strain/degenerative disc disease at L4-L5 and L5-S1, for a 
status post chip fracture of the right fifth finger, and for 
allergic rhinitis.  Each of the service-connected 
disabilities was assigned a noncompensable evaluation.  

In a rating decision of September 1997, the RO granted 
service connection for right ankle instability and for left 
ankle instability.  Consequently, these claims of service 
connection are no longer before the Board.  (The RO also 
assigned a 20 percent evaluation for the veterans service-
connected low back disability.)  

(The issues of entitlement to an increased rating for a low 
back disability and entitlement to a compensable evaluation 
for allergic rhinitis will be discussed in the remand portion 
of this decision below.)


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that, during service he developed 
hypercholesterolemia, a left knee disorder, a right knee and 
leg disorder, a right elbow disorder, a pinched nerve 
affecting the right shoulder and arm, a right little toe 
disability, a left wrist disorder, and a disorder causing 
chest pain which warrant a grant of service connection.  He 
specifically asserts that his musculoskeletal problems came 
from various injuries he sustained over years of work in the 
military as a lineman.  It is also contended that the 
veterans service-connected right little finger problem 
produces disability which warrants a compensable evaluation.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence to justify a belief by 
a fair and impartial individual that his claims of service 
connection are well grounded.  It is also the decision of the 
Board that the evidence supports the assignment of a 10 
percent evaluation for the veterans residuals of a chip 
fracture of the right fifth finger.  


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran currently experiences left knee disability, 
right knee and leg disability, right elbow disability, right 
shoulder and arm disability, right fifth toe disability, or 
left wrist disability.  

2.  No competent medical evidence has been presented to 
diagnose disability causing subjective complaints of chest 
pain.  

3.  No competent medical evidence has been presented showing 
that the veteran experiences disability related to elevated 
cholesterol levels.

4.  The veterans service-connected residuals of a chip 
fracture of the right fifth finger consist of a chronically 
dislocated proximal interphalangeal joint, limitation of 
motion, malleting of the finger, and a weakened grip in the 
right (major) hand.


CONCLUSIONS OF LAW

1.  The veterans claims of service connection are not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  The criteria for a 10 percent rating for residuals of a 
chip fracture of the right fifth finger have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§ 4.71(a), 
Diagnostic Codes 5227, 5156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet.App. 439, 448-49 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim. 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the 
claimant does not meet this initial burden, the appeal must 
fail because, in the absence of evidence sufficient to make 
the claim well grounded, the Board does not have jurisdiction 
to adjudicate the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet.App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309; Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

In the veterans case, his service medical records refer to 
instances where the veteran was seen for musculoskeletal 
complaints, some of which relate directly to the anatomical 
locations claimed by the veteran.  In September 1974, he 
dropped a pipe on his right fifth toe, and in September 1978, 
the veteran complained of pain in the right shoulder area.  
(The veteran left the clinic before an x-ray could be 
accomplished in 1974, and an assessment of a sprain of the 
right trapezius was made in 1978.)  In April 1980, it was 
noted that he had an abrasion on the popliteal fossa of the 
left knee because metal pipes had fallen on him.  In July and 
August 1980, he was seen after a fall in which he 
hyperextended his left wrist.  Additionally, in November 
1981, he experienced right elbow pain which was thought to be 
epicondylitis, and in May 1986 he hit his right leg on a 
piece of wood; a clinical assessment of a hematoma of the 
right anterior tibia was made.  In November 1990, the veteran 
fell and felt pain in the anterior right knee.  A soft tissue 
injury/probable bruise was assessed.  X-rays revealed no 
significant abnormality.  

The salient point to be made about these in-service 
difficulties is that no competent medical evidence has been 
presented that tends to show that the veteran currently 
experiences disability as a result.  An April 1992 
examinationwhich examination appears to have been the last 
one conducted prior to the veterans retirement from military 
servicedisclosed no disability of the left knee, right knee 
and leg, right elbow, right shoulder and arm, right fifth 
toe, or left wrist.  Likewise, when examined by VA in 
November 1996, no chronic disability in any of these 
anatomical locations was identified.  Indeed, it was 
specifically noted that injuries to the wrists and elbow were 
quiescent, suggesting that no chronic pathology from in-
service injuries was evident on examination.  Consequently, 
absent the presentation of competent medical evidence linking 
any current difficulties to military service, or disease or 
injury coincident therewith, these claims may not be 
considered well grounded.  The veterans assertions of 
current disability due to in-service trauma do not suffice.  
Espiritu, supra.  

As for the claim of service connection for disability 
manifested by chest pain, the Board notes that the veterans 
service medical records reveal treatment for chest pains in 
March 1973 with assessments of chest wall pain, upper 
respiratory infection, and pleuritic chest pain.  He was 
again seen in May 1980 for treatment of pain in the left 
pectoralis major muscle.  During VA examinations in November 
1996 and November 1997, the veteran also complained of 
episodes of chest pain but no organic pathology, to include 
cardiovascular disease, was discovered which could account 
for this complaint.  A diagnosis of atypical chest pain was 
rendered after both of these examinations.  Since no 
underlying organic explanation for this complaint has been 
identified, this claim is likewise not well grounded.  In 
short, while the veteran appears to have provided a history 
of recurring chest pain since service, no diagnosis has been 
provided, and more importantly, no medical evidence has been 
presented linking any current explanation for chest pain to 
that which may have caused pain during military service.

As for the claim of service connection for 
hypercholesterolemia, the Board notes that the veterans 
service medical records refer to findings of elevated 
cholesterol and triglyceride levels.  Likewise, the November 
1996 VA examination refers to hypercholesterolemia.  This 
evidence suggests that the veteran indeed experiences these 
increased levels, and that such began during service.  
However, no competent medical evidence has been presented to 
show that such increased levels are due to underlying 
disability or have caused any disability for which service 
connection may be granted.  They are laboratory findings 
which, after clinical correlation and study, may indeed lead 
an examiner to diagnose definite disability, but no diagnosis 
of disability has been made at this point.  In other words, 
hypercholesterolemia might indeed be indicative of 
disability, but none has been identified.  Absent the 
presentation of medical evidence showing disease or injury 
that results in current disability, see Brammer v. Derwinski, 
3 Vet.App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992), the claim may not be considered well 
grounded.  

Increased Rating for Right Fifth Finger Disability

The veterans service-connected residuals of a chip fracture 
of the right fifth finger have been assigned a noncompensable 
evaluation under the provisions of 38 C.F.R.§ 4.71(a), 
Diagnostic Code 5227-5010.  In other words, the RO has rated 
this disability as arthritis.  38 C.F.R. § 4.27 (1998).  The 
schedular criteria of 38 C.F.R.§ 4.71(a) provides that the 
veterans fifth finger may be rated as an amputation under 
Diagnostic Code 5227 if the finger is found to be in 
extremely unfavorable ankylosis, which means that all the 
finger joints are fused in extension or in extreme flexion, 
or that there is rotation and angulation of the bones.  Under 
the criteria of Diagnostic Code 5156, a 10 percent evaluation 
is assignable for amputation of the little finger of the 
major hand without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  A 20 percent 
evaluation is assigned with metacarpal resection (more than 
one-half the bone lost).  Diagnostic Code 5156.

On the veterans November 1996 VA examination, chronic 
dislocation of the proximal interphalangeal joint of the 
right fifth finger was reported.  In addition, the veteran 
had a mallet finger with loss of extensor power to the distal 
interphalangeal joint which was noted to reside in 30 degrees 
of palmar flexion without any active extension.  The finger 
was passively correctable to a neutral position, but active 
range of motion was from 30 degrees of flexion to 40 degrees 
of flexion only.  The proximal interphalangeal joint was 
dislocated ulnarly and he could extend to 0 and flex about 30 
degrees.  On attempting to make a fist, the fingertip missed 
the palm by approximately 3 centimeters.  Weakened grip 
strength on the ulnar side of the hand was reported.  An X-
ray showed posterior subluxation of the middle phalanx on the 
proximal phalanx of the little finger.  

While the evidence does not demonstrate ankylosis of the 
right fifth finger, the veteran does have such slight 
movement of the distal interphalangeal joint of the finger as 
to equate, for all practical purposes, to ankylosis of this 
joint in extreme flexion.  Moreover, the proximal 
interphalangeal joint of the finger is also restricted in its 
movement to a significant degree.  In addition, the posterior 
subluxation of the middle phalanx on the proximal phalanx of 
the finger noted on X-ray suggests disability such as that 
contemplated by rotation and angulation of the finger bones.  
Given this degree of limitation of motion, deformity, and 
restriction of function in a finger of the major hand, the 
Board is of the opinion that such disability is ratable as 
equivalent to amputation of the finger.  Since that is the 
case, a 10 percent rating is warranted for the residuals of a 
chip fracture of the right fifth finger under Diagnostic Code 
5156.  A 20 percent evaluation is not warranted, however, 
because the evidence does not show such restriction of 
function in the finger as to constitute the equivalent of 
metacarpal resection of the finger.


ORDER

Entitlement to service connection hypercholesterolemia is 
denied.  

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee and leg 
disorder is denied.

Entitlement to service connection for a right elbow disorder 
is denied.

Entitlement to service connection for a right shoulder and 
arm disorder, to include a pinched nerve, is denied.  

Entitlement to service connection for a right fifth toe 
disability is denied.  

Entitlement to service connection for a left wrist disorder 
is denied.

Entitlement to service connection for a disorder causing 
chest pain is denied.

A 10 percent evaluation for the residuals of a chip fracture 
of the right fifth finger is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

Regarding the issue of an increased rating for the veterans 
low back disability, the Board notes that the veterans 
service-connected lumbar spine disability includes disc 
disease at L4-L5 and L5-S1.  Accordingly, the veterans low 
back disability may be evaluated under the provisions of 38 
C.F. R. § 4.71(a), Diagnostic Code 5293 for intervertebral 
disc syndrome.  In a December 1997 opinion, VAOGCPREC 36-97, 
the General Counsel of VA held that the decision of the Court 
in DeLuca v. Brown, 8 Vet. App. 202 was applicable to the 
evaluation of disability due to intervertebral disc syndrome.  

In DeLuca, the Court held that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a diagnostic code 
provides for compensation based on limitation of motion.  
Under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking movement.  The Court also stated that 
reports of medical examination must show that the examiner 
took into account the functional disability due to pain in 
determining the limitation of motion.  The examination upon 
which the rating decision is based must adequately portray 
the extent of functional loss due to pain (on use or due to 
flare-ups).  DeLuca v. Brown at 206.  Further, the examiner 
must furnish, in addition to the usual examination findings, 
a full description of the effects of the disability upon the 
veterans ordinary activities.

The veteran last underwent a VA orthopedic examination in 
November 1996.  At that time, reference was made to constant 
low back pain, but no information was provided that was 
responsive to the provisions of 38 C.F.R.§§ 4.40 and 4.45, as 
required by DeLuca.  It is therefore necessary to afford the 
veteran another VA examination of his service-connected low 
back disability prior to appellate consideration of the issue 
of an increased rating for this disability.  

With respect to the claim for an increased rating for 
allergic rhinitis, the Board recognizes that the veteran was 
examined by VA in November 1996 and that nothing remarkable 
was noted on review of the veterans nose and sinuses, except 
for mild tenderness in the frontal sinus area.  However, it 
was also reported that the veteran continued to use 
antihistamines when symptoms recurred.  Significantly, 
nothing was said regarding any polyps or obstruction due to 
the allergic rhinitis, or any atrophy of intranasal 
structure, or degree of secretion or crusting or ozena.  
38 C.F.R. § 4.97, Diagnostic Code 6501 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (1998).  In order to obtain such 
evidence, another examination is required.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:   

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal by supplying information regarding 
recent treatment for low back symptoms or 
rhinitis.  The RO should assist in this 
regard.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected low 
back disability.  All necessary studies 
should be performed.  The claims folder 
must be made available to the examining 
physician so that the pertinent medical 
records may be studied in detail.  The 
examiner should report the pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion in the veterans lumbar spine in 
degrees, and in all planes.  The 
limitation of motion of the lumbar spine 
should be characterized as slight, 
moderate, or severe, and the examiner 
should also state whether the veterans 
service-connected intervertebral disc 
syndrome of the lumbar spine is moderate, 
with recurring attacks; severe, with 
recurrent attacks and intermittent 
relief; or pronounced, with persistent 
symptoms and neurological findings 
appropriate to intervertebral disc 
disease of the spine.  The examining 
physician should also comment as to 
whether the veteran has a severe 
lumbosacral strain with listing of the 
whole spine to the opposite side, 
positive Goldthwaites sign, marked 
limitation of forward bending in the 
standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or 
some of the above symptoms with abnormal 
mobility on forced motion.  The examiner 
should also report any weakened movement, 
excess fatigability, pain on undertaking 
motion, or incoordination, etc. caused by 
the veterans service-connected lumbar 
spine disability.  The degree of 
functional loss due to pain, etc. should 
be equated to a degree of impairment 
described in pertinent rating criteria 
for ratings greater than 20 percent.  
Diagnostic Codes 5292, 5293, 5295.

3.  The veteran should also be afforded a 
special VA ear, nose and throat 
examination to determine the current 
severity of his service-connected 
allergic rhinitis.  All special studies 
deemed necessary by the examiner should 
be conducted and all pertinent clinical 
findings reported in detail.  The claims 
folder must be made available to the 
examining physician so that the pertinent 
clinical records may be studied in 
detail.  At the conclusion of the 
examination, the examining physician 
should comment on whether the veterans 
rhinitis results in definite atrophy of 
the intranasal structure, and moderate 
secretion; moderate crusting and ozena 
with atrophic changes; or massive 
crusting and marked ozena with anosmia.  
(This addresses the rating criteria for 
allergic rhinitis effective prior to 
October 7, 1996.)  The examiner should 
also comment on whether the veterans 
allergic rhinitis is with polyps, or if 
without polyps, whether there is a 
greater than 50 percent obstruction of 
the nasal passage on each side or 
complete obstruction of the nasal passage 
on one side.  (This addresses the rating 
criteria in effect on and subsequent to 
October 7, 1996.)  

4.  Thereafter, the RO should review the 
reports of the above examinations to 
ensure that the examiners have complied 
with the instructions of this remand.  
Any deficiency should be corrected.  The 
RO should again adjudicate the veterans 
claims for increased ratings for his low 
back disorder and allergic rhinitis.  If 
any benefit sought is denied, the veteran 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
